Freedman, P. J.
The plaintiff in this action entered into a written contract, by the terms of which he was to do certain puttying, varnishing and painting of the interior woodwork of a hotel in this city belonging to the defendant.
The contract contained the specifications, and the price to be paid to the plaintiff upon the full performance of the conditions of the contract by him was the sum of $700. This action was brought to recover a balance of $213.79 claimed to be due upon the contract.
The defendant alleges that the plaintiff failed to perform the contract, and that the work done by him was defective, unworkmanlike and not in accordance with the specifications. Upon this question a large amount of testimony was given by each of the contestants.
It was purely a question of fact for the determination of the trial court, and as nothing appears in the record to show that injustice has been done, the judgment must be affirmed.
MacLean and Leventbitt, JJ., concur.
Judgment affirmed, with costs to respondent.